In re Wilkins, Robert Daniel; — Defendant; Applying For Supervisory and/or *860Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. 19337-04; to the Court of Appeal, Third Circuit, No. KW 08-01461.
Writ granted. The Court of Appeal erred in attributing to the district court factual determinations that were not actually made by the district court and in substituting its own factual findings for those of the district court in the absence of any showing of abuse of discretion on the part of the district court. A review of the transcript of the recusal hearing and the evidence introduced in connection therewith demonstrates no abuse of discretion on the part of the district court in ruling that the State failed to meet its burden of proving that recusal is warranted because of alleged bias or prejudice on the part of the trial judge toward Detective Ramby Cormier, a law enforcement officer who will potentially appear as a witness. The ruling of the Court of Appeal is therefore reversed, and this matter is remanded to the Court of Appeal for consideration of the recusal grounds pretermitted in its original ruling.
VICTORY, J., would deny.
KNOLL, J., would deny.
GUIDRY, J., would deny.